EXHIBIT 10.6
EXECUTION VERSION
CASH AMERICA INTERNATIONAL, INC.
AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT
As of December 11, 2008
To the Persons Named on
Annex 1 Hereto
Ladies and Gentlemen:
     Cash America International, Inc., a Texas corporation (hereinafter, the
“Company”), together with its successors and assigns, agrees with you as
follows:
1. PRELIMINARY STATEMENTS.
     1.1. Note Issuance, etc.
     The Company issued and sold $35,000,000 in aggregate principal amount of
its 6.09% Series A Senior Notes due December 19, 2016 (as they may be amended,
restated or otherwise modified from time to time, the “Series A Notes”) and
$25,000,000 in aggregate principal amount of its 6.21% Series B Senior Notes due
December 19, 2021 (as they may be amended, restated or otherwise modified from
time to time, the “Series B Notes” and, together with the Series A Notes,
collectively, the “Notes”) pursuant to that certain Note Purchase Agreement,
dated as of December 19, 2006 (as in effect immediately prior to giving effect
to the Amendments (as defined below) provided for hereby, the “Existing Note
Agreement”, and as amended as contemplated hereby, the “Note Agreement”). The
register for the registration and transfer of the Notes indicates that the
parties named in Annex 1 (the “Current Holders”) to this Amendment No. 1 to Note
Purchase Agreement (this “Amendment Agreement”) are currently the holders of the
entire outstanding principal amount of the Notes. The amendments to the Existing
Note Agreement as provided for by this Amendment Agreement are referred to
herein, collectively, as the “Amendments”.
2. DEFINED TERMS.
     Capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the Note Agreement.
3. AMENDMENTS TO THE EXISTING NOTE AGREEMENT.
     Subject to Section 5, the Existing Note Agreement is amended as provided
for by this Amendment Agreement as follows:
     1. Section 10.9(c) of the Existing Note Agreement is hereby amended and
restated to read in full as follows:

 



--------------------------------------------------------------------------------



 



     “(c) Nothing in this Section 10.9 shall operate to prevent (i) any
transaction permitted by Section 10.2(a) or (ii) any investment in a
Non-Wholly-Owned Subsidiary so long as after giving effect to such investment
the aggregate book value of all investments in Non-Wholly-Owned Subsidiaries
does not exceed 30% of Consolidated Net Worth, in each case determined as of the
date of such investment.”
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants to you as follows:
     4.1. Full Disclosure.
     Neither the financial statements and other certificates previously provided
to each of the Current Holders pursuant to the provisions of the Existing Note
Agreement nor the statements made in this Amendment Agreement nor any other
written statements furnished to each of the Current Holders by or on behalf of
the Company in connection with the proposal and negotiation of the transactions
contemplated hereby, taken as a whole, contained any untrue statement of a
material fact or omitted a material fact necessary to make the statements
contained therein and herein not misleading, in each case as of the time such
financial statements or certificates were provided or such statements were made
or furnished. There is no fact known to the Company relating to any event or
circumstance that has occurred or arisen since the Closing that the Company has
not disclosed to each of the Current Holders in writing that has had or, so far
as the Company can now reasonably foresee, could reasonably be expected to have,
a Material Adverse Effect.
     4.2. Power and Authority.
     The Company has all requisite corporate power and authority to enter into
and perform its obligations under this Amendment Agreement.
     4.3. Due Authorization.
     This Amendment Agreement has been duly authorized by all necessary action
on the part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except that
enforceability may be limited by applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and subject to the availability of
equitable remedies.
     4.4. No Defaults.
     No event has occurred and no condition exists that, upon the execution and
delivery of this Amendment Agreement, would constitute a Default or an Event of
Default.

2



--------------------------------------------------------------------------------



 



     4.5. Prenda Facil
     The Company has delivered to special counsel to the Current Holders true
and correct copies of the primary documents pursuant to which the Company or any
of its Subsidiaries has invested in and acquired the business operated by the
New Mexican Subsidiary (as defined below).
5. EFFECTIVENESS OF AMENDMENTS.
     The Amendments shall become effective as of the first date written above
(the “Effective Date”) upon the satisfaction of all of the following conditions
precedent:
     5.1. Execution and Delivery of this Amendment Agreement.
     The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.
     5.2. Guarantors.
     Each Guarantor which delivered the Joint and Several Guaranty (or an
agreement and adoption of the Joint and Several Guaranty) shall have executed
and delivered to you the Consent and Reaffirmation attached hereto as Exhibit A.
     5.3. Cash America of Mexico, Inc.
     The Company shall have formed Cash America of Mexico, Inc., a Delaware
corporation and Wholly-Owned Subsidiary (herein referred to as “Cash America of
Mexico”). Cash America of Mexico shall have caused to be executed and delivered
to you:
     (a) an instrument in writing pursuant to which it agrees to become a
Guarantor, and to be bound as a Guarantor by the terms of the Guaranty and the
Subrogation and Contribution Agreement; such instrument shall be in the form of
Exhibit B hereto; and
     (b) an Officer’s Certificate in the form of Exhibit C hereto and as
contemplated by Section 10.9(a)(ii)(D) of the Existing Note Agreement.
     5.4. Prenda Facil Acquisition.
     On the Effective Date, (a) Cash America of Mexico shall have acquired at
least 80% of the shares of capital stock of Creazione Estilo, S.A. de C.V.,
SOFOM, E.N.R., a Mexican sociedad anónima de capital variable, sociedad
financiera de objeto múltiple, entidad no regulada (“Creazione”), having general
voting power under ordinary circumstances to elect a majority of the board of
directors (or other governing body) of Creazione (so long as Cash America of
Mexico owns not less than 80% of such voting stock of Creazione and 80% of the
outstanding shares of all other classes of capital stock of Creazione, the “New
Mexican Subsidiary”) and (b) the Company shall have advanced funds to enable the
New Mexican Subsidiary to repay all of its existing material Indebtedness for
Money Borrowed.

3



--------------------------------------------------------------------------------



 



     5.5. Bank Consent.
     The Company shall have obtained any and all necessary consents, waivers and
amendments with respect to the Existing Bank Loan Agreement, as amended from
time to time, to permit the formation of Cash America of Mexico and the
acquisition of the shares of capital stock of Creazione having general voting
power under ordinary circumstances to elect a majority of the board of directors
(or other governing body) of Creazione as contemplated by Sections 5.3 and 5.4
of this Amendment Agreement.
     5.6. Amendment Fee.
     Each of the Current Holders shall have received a fee in an amount equal to
0.15% of the outstanding principal amount of Notes owned by such Current Holder.
     5.7. Fees and Expenses.
     Whether or not the Amendments become effective, the Company will promptly
(and in any event within thirty Business Days of receiving any statement or
invoice therefor) pay all reasonable fees, expenses and costs relating to this
Amendment Agreement, including, but not limited to, the reasonable fees of your
special counsel, Bingham McCutchen LLP, incurred in connection with the
preparation, negotiation and delivery of this Amendment Agreement and any other
documents related hereto. Nothing in this Section shall limit the Company’s
obligations pursuant to Section 15.1 of the Note Agreement.
6. MISCELLANEOUS.
     6.1. Part of Existing Note Agreement; Future References, etc.
     This Amendment Agreement shall be construed in connection with and as a
part of the Existing Note Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Agreement are hereby ratified and shall be and remain in full
force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment Agreement may refer to the Existing Note Agreement without making
specific reference to this Amendment Agreement, but nevertheless all such
references shall include this Amendment Agreement unless the context otherwise
requires.
     6.2. Counterparts.
     This Amendment Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto. A
facsimile of an executed copy of this Amendment Agreement shall have the same
effect as the original executed Amendment Agreement.

4



--------------------------------------------------------------------------------



 



     6.3. Governing Law.
     THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN NEW YORK.
[Remainder of page intentionally left blank; next page is signature page.]

5



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please so indicate by signing
the acceptance below on the accompanying counterpart of this agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

            CASH AMERICA INTERNATIONAL, INC.
      By:   /s/ David J. Clay         Name:   David J. Clay        Title:  
Senior Vice President-Finance   

[Signature Page to Amendment No. 1 to Note Purchase Agreement (Cash America —
2006)]

 



--------------------------------------------------------------------------------



 



         

     The foregoing Amendment Agreement is hereby accepted as of the date first
above written. By its execution below, each of the undersigned represents that
it is either the registered owner of one or more of the Notes or is the
beneficial owner of one or more of the Notes and is authorized to enter into
this Amendment Agreement in respect thereof.
MINNESOTA LIFE INSURANCE COMPANY
FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
GREAT WESTERN INSURANCE COMPANY
FORT DEARBORN LIFE INSURANCE COMPANY
CINCINNATI INSURANCE COMPANY
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
FIDELITY LIFE ASSOCIATION
AMERICAN REPUBLIC INSURANCE COMPANY
TRUSTMARK INSURANCE COMPANY
SECURITY NATIONAL LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.

          By:   /s/ Thomas B. Houghton         Name:   Thomas B. Houghton       
Title:   Vice President     

[Signature Page to Amendment No. 1 to Note Purchase Agreement (Cash America —
2006)]

 



--------------------------------------------------------------------------------



 



         

MIDLAND NATIONAL LIFE INSURANCE COMPANY
By: Guggenheim Partners Advisory Company, as its Agent

                By:   /s/ Michael Damaso         Name:   Michael Damaso       
Title:   Senior Managing Director       

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
By: Guggenheim Partners Advisory Company, as its Agent

                By:   /s/ Michael Damaso         Name:   Michael Damaso       
Title:   Senior Managing Director     

[Signature Page to Amendment No. 1 to Note Purchase Agreement (Cash America —
2006)]

 



--------------------------------------------------------------------------------



 



         

CUNA MUTUAL LIFE INSURANCE COMPANY
CUNA MUTUAL INSURANCE SOCIETY
CUMIS INSURANCE SOCIETY
MEMBERS LIFE INSURANCE COMPANY
By: MEMBERS Capital Advisors, Inc., acting as Investment Advisor

          By:   /s/ James E. McDonald Jr.         Name:   James E. McDonald Jr. 
      Title:   Director, Private Placements     

[Signature Page to Amendment No. 1 to Note Purchase Agreement (Cash America —
2006)]

 



--------------------------------------------------------------------------------



 



         

            PHOENIX LIFE INSURANCE COMPANY
      By:   /s/ John H. Beers         Name:  John H. Beers         Title:  Vice
President    

[Signature Page to Amendment No. 1 to Note Purchase Agreement (Cash America —
2006)]

 



--------------------------------------------------------------------------------



 



         

            OHIO NATIONAL LIFE ASSURANCE CORPORATION
      By:   /s/ Jed R. Martin         Name:  Jed R. Martin         Title:  Vice
President, Private Placements         THE OHIO NATIONAL LIFE INSURANCE COMPANY
      By:   /s/ Jed R. Martin         Name:  Jed R. Martin         Title:  Vice
President, Private Placements    

[Signature Page to Amendment No. 1 to Note Purchase Agreement (Cash America —
2006)]

 



--------------------------------------------------------------------------------



 



         

PRIMERICA LIFE INSURANCE COMPANY
By: Conning Asset Management Company, as Investment Manager

                By:   /s/ John H. DeMallie         Name:   John H. DeMallie     
  Title:   Director       

AMERICAN HEALTH AND LIFE INSURANCE COMPANY
By: Conning Asset Management Company, as Investment Manager

                By:   /s/ John H. DeMallie         Name:   John H. DeMallie     
  Title:   Director       

NATIONAL BENEFIT LIFE INSURANCE COMPANY
By: Conning Asset Management Company, as Investment Manager

                By:   /s/ John H. DeMallie         Name:   John H. DeMallie     
  Title:   Director     

[Signature Page to Amendment No. 1 to Note Purchase Agreement (Cash America —
2006)]

 



--------------------------------------------------------------------------------



 



         

Annex 1
CURRENT HOLDERS
Fort Dearborn Life Insurance Company
Minnesota Life Insurance Company
Cincinnati Insurance Company
Farm Bureau Life Insurance Company of Michigan
Blue Cross and Blue Shield of Florida, Inc.
Great Western Insurance Company
Fidelity Life Association
American Republic Insurance Company
Trustmark Insurance Company
Security National Life Insurance Company
Midland National Life Insurance Company
North American Company for Life and Health Insurance
CUNA Mutual Life Insurance Company
CUNA Mutual Insurance Society
CUMIS Insurance Society
Members Life Insurance Company
Phoenix Life Insurance Company
Ohio National Life Assurance Corporation
The Ohio National Life Insurance Company
Primerica Life Insurance Company
American Health and Life Insurance Company
National Benefit Life Insurance Company

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT AND REAFFIRMATION
     Each of the undersigned (the “Guarantors”) hereby (i) acknowledges receipt
of a copy of the foregoing Amendment No. 1 to Note Purchase Agreement (the
“First Amendment”); (ii) consents to the Company’s execution and delivery
thereof; (iii) agrees to be bound thereby; (iv) affirms that nothing contained
therein shall modify in any respect whatsoever its guaranty of the obligations
of the Company to the holders of the Notes pursuant to the terms of that certain
Joint and Several Guaranty, entered into by the Guarantors pursuant to the terms
of the Note Agreement (the “Guaranty”); and (v) reaffirms that the Guaranty is
and shall continue to remain in full force and effect. Although each of the
Guarantors has been informed of the matters set forth herein and in the First
Amendment and has acknowledged and agreed to the same, such Guarantors
understand that the holders of the Notes have no obligation to inform any of the
Guarantors of such matters in the future or to seek any of the Guarantors’
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty. Capitalized terms used in this Consent and
Reaffirmation and not otherwise defined herein have the meanings ascribed to
them in the First Amendment.

 



--------------------------------------------------------------------------------



 



     In witness whereof, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such First Amendment.
GUARANTORS
BRONCO PAWN & GUN, INC.
CASH AMERICA ADVANCE, INC.
CASH AMERICA FINANCIAL SERVICES, INC.
CASH AMERICA FRANCHISING, INC.
CASH AMERICA HOLDING, INC.
CASH AMERICA, INC.
CASH AMERICA, INC. OF ALABAMA
CASH AMERICA, INC. OF ALASKA
CASH AMERICA, INC. OF COLORADO
CASH AMERICA, INC. OF ILLINOIS
CASH AMERICA, INC. OF INDIANA
CASH AMERICA, INC. OF KENTUCKY
CASH AMERICA, INC. OF LOUISIANA
CASH AMERICA, INC. OF NEVADA
CASH AMERICA, INC. OF NORTH CAROLINA
CASH AMERICA, INC. OF OKLAHOMA
CASH AMERICA, INC. OF SOUTH CAROLINA
CASH AMERICA, INC. OF TENNESSEE
CASH AMERICA, INC. OF UTAH
CASH AMERICA, INC. OF VIRGINIA
CASH AMERICA MANAGEMENT L.P.,
  by its general partner, CASH AMERICA
HOLDING, INC.
CASH AMERICA OF MISSOURI, INC.
CASH AMERICA PAWN L.P.,
  by its general partner, CASH AMERICA
HOLDING, INC.
CASH AMERICA PAWN, INC. OF OHIO
CASHLAND FINANCIAL SERVICES, INC.
DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.
EXPRESS CASH INTERNATIONAL CORPORATION
FLORIDA CASH AMERICA, INC.
GEORGIA CASH AMERICA, INC.
GAMECOCK PAWN & GUN, INC.
HORNET PAWN & GUN, INC.
LONGHORN PAWN AND GUN, INC.
MR. PAYROLL CORPORATION
RATI HOLDING, INC.
TIGER PAWN & GUN, INC.
UPTOWN CITY PAWNERS, INC.
VINCENT’S JEWELERS AND LOAN, INC.
CASH AMERICA GLOBAL FINANCING, INC.
OHIO NEIGHBROHOOD FINANCE, INC.

                By   /s/ Austin D. Nettle       Name:   Austin D. Nettle     
Title:   Vice President & Treasurer   

 



--------------------------------------------------------------------------------



 



CASH AMERICA NET HOLDINGS, LLC
CASH AMERICA NET CANADA, INC.

                By   /s/ Austin D. Nettle       Name:   Austin D. Nettle     
Title:   Vice President & Treasurer   

 



--------------------------------------------------------------------------------



 



         

CASH AMERICA NET OF ALABAMA, LLC
CASH AMERICA NET OF ALASKA, LLC
CASH AMERICA NET OF ARIZONA, LLC
CASH AMERICA NET OF CALIFORNIA, LLC
CASH AMERICA NET OF COLORADO, LLC
CASH AMERICA NET OF DELAWARE, LLC
CASH AMERICA NET OF FLORIDA, LLC
CASH AMERICA NET OF HAWAII, LLC
CASH AMERICA NET OF IDAHO, LLC
CASH AMERICA NET OF ILLINOIS, LLC
CASH AMERICA NET OF INDIANA, LLC
CASH AMERICA NET OF IOWA, LLC
CASH AMERICA NET OF KANSAS, LLC
CASH AMERICA NET OF KENTUCKY, LLC
CASH AMERICA NET OF LOUISIANA, LLC
CASH AMERICA NET OF MAINE, LLC
CASHNET CSO OF MARYLAND, LLC
CASH AMERICA NET OF MICHIGAN, LLC
CASH AMERICA NET OF MINNESOTA, LLC
CASH AMERICA NET OF MISSISSIPPI, LLC
CASH AMERICA NET OF MISSOURI, LLC
CASH AMERICA NET OF MONTANA, LLC
CASH AMERICA NET OF NEBRASKA, LLC
CASH AMERICA NET OF NEVADA, LLC
CASH AMERICA NET OF NEW HAMPSHIRE, LLC
CASH AMERICA NET OF NEW MEXICO, LLC
CASH AMERICA NET OF NORTH DAKOTA, LLC
CASH AMERICA NET OF OHIO, LLC
CASH AMERICA NET OF OKLAHOMA, LLC
CASH AMERICA NET OF OREGON, LLC
CASH AMERICA NET OF RHODE ISLAND, LLC
CASH AMERICA NET OF SOUTH DAKOTA, LLC
CASH AMERICA NET OF TEXAS, LLC
CASH AMERICA NET OF UTAH, LLC
CASH AMERICA NET OF VIRGINIA, LLC,
CASH AMERICA NET OF WASHINGTON, LLC
CASH AMERICA NET OF WISCONSIN, LLC
CASH AMERICA NET OF WYOMING, LLC
CASHNET OF AUSTRALIA, LLC
CASHNETUSA OF FLORIDA, LLC
CASHEURONET UK, LLC
OHIO CONSUMER FINANCIAL SOLUTIONS, LLC
by their Sole Member, CASH AMERICA NET HOLDINGS, LLC

                By   /s/ Austin D. Nettle       Name:   Austin D. Nettle     
Title:   Vice President & Treasurer   

 



--------------------------------------------------------------------------------



 



         

CASHNETUSA CO, LLC
CASHNETUSA OR, LLC
THE CHECK GIANT NM, LLC
by their Sole Member, CASH AMERICA NET OF NEW MEXICO, LLC
  by its Sole Member, CASH AMERICA NET HOLDINGS, LLC

          By   /s/ Austin D. Nettle       Name:   Austin D. Nettle      Title:  
Vice President & Treasurer     

PRIMARY CREDIT SOLUTIONS, LLC (f/k/a Primary Cash Holdings, LLC)
  by its sole member, CASH AMERICA INTERNATIONAL, INC.

          By   /s/ Austin D. Nettle       Name:   Austin D. Nettle      Title:  
Vice President & Treasurer     

PRIMARY CREDIT SERVICES, LLC (f/k/a Primary Cash Finance, LLC)
PRIMARY CREDIT PROCESSING, LLC (f/k/a Primary Cash Card Processing, LLC)
PRIMARY PAYMENT SOLUTIONS, LLC (f/k/a Primary Cash Card Services, LLC
  by their sole member, PRIMARY CREDIT SOLUTIONS, LLC (f/k/a Primary
Cash Holdings, LLC)

          By   /s/ Austin D. Nettle       Name:   Austin D. Nettle      Title:  
Vice President & Treasurer     

 



--------------------------------------------------------------------------------



 



Exhibit B
AGREEMENT AND ADOPTION OF JOINT AND SEVERAL GUARANTY
AND SUBROGATION AND CONTRIBUTION AGREEMENT
     THIS AGREEMENT AND ADOPTION OF JOINT AND SEVERAL GUARANTY AND SUBROGATION
AND CONTRIBUTION AGREEMENT (this “Agreement”) is executed by Cash America of
Mexico, Inc., a Delaware corporation and a Wholly-Owned Subsidiary of the
Company (defined below) (the “New Guarantor”), as of the 11th day of
December 2008 in favor of the Current Holders (defined in the Amendment
Agreement, which is defined below). Capitalized terms used in this Agreement but
not defined herein shall have the meanings assigned to them in the Note
Agreement (defined below).
     WHEREAS, Cash America International, Inc., a Texas corporation (the
“Company”) entered into that certain Note Purchase Agreement dated as of
December 19, 2006 (as in effect prior to giving effect to the Amendment
Agreement (defined below), the “Existing Note Agreement”) with the Purchasers
listed on Schedule A attached thereto; and
     WHEREAS, the Company and the Current Holders are entering into that certain
Amendment No. 1 to Note Purchase Agreement, of even date herewith, which amends
the Existing Note Agreement (the “Amendment Agreement”; the Existing Note
Agreement as amended by the Amendment Agreement, the “Note Agreement”); and
     WHEREAS, each of the existing Subsidiaries of the Company has executed a
certain Joint and Several Guaranty, or an agreement and adoption of such Joint
and Several Guaranty, in favor of the Current Holders under such Existing Note
Agreement (collectively, the “Guaranty”); and
     WHEREAS, each of the existing Subsidiaries of the Company has executed a
certain Subrogation and Contribution Agreement, or an agreement and adoption of
such Subrogation and Contribution Agreement, under such Existing Note Agreement
(collectively, the “Subrogation and Contribution Agreement”); and
     WHEREAS, it is a condition precedent to the effectiveness of the Amendments
contemplated by the Amendment Agreement that the New Guarantor execute and
deliver to the Current Holders an instrument in writing in the form hereof
pursuant to which it agrees to become a Guarantor, and to be bound as a
Guarantor by the terms of the Guaranty and the Subrogation and Contribution
Agreement; and
     WHEREAS, the New Guarantor desires to comply with said requirements of the
Amendment Agreement.
     NOW THEREFORE, pursuant to Section 5.3(a) of the Amendment Agreement and as
an inducement to the Current Holders to enter into the Amendment Agreement, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby

 



--------------------------------------------------------------------------------



 



acknowledged, the New Guarantor hereby adopts the Guaranty and the Subrogation
and Contribution Agreement, and agrees to become, and does hereby become (i) a
Guarantor under the Guaranty and the Subrogation and Contribution Agreement, and
(ii) bound jointly and severally as a Guarantor by the terms of the Guaranty and
the Subrogation and Contribution Agreement. This Agreement, the Guaranty and the
Subrogation and Contribution Agreement embody the entire agreement among the
parties relating to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. This Agreement shall be construed, interpreted and enforced in
accordance with, and governed by, the internal laws of the State of New York.
     EXECUTED as of the date and year first above written.
    CASH AMERICA OF MEXICO, INC.

          By   /s/ Austin D. Nettle       Name:   Austin D. Nettle      Title:  
Vice President & Treasurer     

 



--------------------------------------------------------------------------------



 



Exhibit C
CASH AMERICA INTERNATIONAL, INC.
Officer’s Certificate
     The undersigned certifies that he is the duly elected, qualified and acting
Executive Vice President and Secretary of Cash America International, Inc., a
Texas corporation (the “Company”) and, as such, he is authorized to execute this
Certificate on behalf of the Company, acting in its capacity as the sole
shareholder of Cash America of Mexico, Inc., a Delaware corporation, and, with
reference to the Note Purchase Agreement dated as of December 19, 2006 (as in
effect prior to giving effect to the Amendment (defined below), the “Note
Agreement”) among the Company and the Purchasers listed in Schedule A attached
thereto, which is being amended contemporaneously herewith by that certain
Amendment No. 1 to Note Purchase Agreement dated as of December ___, 2008 (the
“Amendment”), and he further certifies as follows (all capitalized terms used
herein without definition having the respective meanings specified therefor in
the Note Agreement after giving effect to the Amendment):

  1.   The name of the new entity is Cash America of Mexico, Inc. (“Cash
Mexico”). Cash Mexico is a corporation incorporated in the state of Delaware.  
  2.   Cash Mexico was formed to acquire a majority of the capital stock of
Creazione (as defined in the Amendment). Following such acquisition, Cash
Mexico’s sole business will be to serve as a holding company for capital stock
of the New Mexican Subsidiary (as defined in the Amendment).     3.   After
giving effect to the Amendment, the Company will be authorized to cause Cash
Mexico to become a Subsidiary in accordance with Section 10.9 of the Note
Agreement.     4.   Attached hereto as Exhibit “A” is a true, correct and
complete copy of the Certificate of Incorporation of Cash Mexico, as in effect
on the date hereof.     5.   Attached hereto as Exhibit “B” is a true, correct
and complete copy of the bylaws of Cash Mexico, as in effect on the date hereof.

 



--------------------------------------------------------------------------------



 



     This Certificate is being delivered pursuant to Section 5.3(b) of the
Amendment and Section 10.9(a)(ii)(D) of the Note Agreement.
     WITNESS the signature of the undersigned effective as of the
                     day of December, 2008.

                        J. Curtis Linscott      Executive Vice President &
Secretary     

     
STATE OF TEXAS
  }
 
  }
COUNTY OF TARRANT
  }

     Before me, a notary public, on this day personally appeared J. Curtis
Linscott, known to me to be the person whose name is subscribed to the foregoing
document.
     SWORN TO AND SUBSCRIBED BEFORE ME this                      day of
December, 2008.

                  Notary Public in and for the State of Texas     

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Certificate of Incorporation
of Cash America of Mexico, Inc.

 



--------------------------------------------------------------------------------



 



STATE OF DELAWARE
CERTIFICATE OF INCORPORATION
OF
CASH AMERICA OF MEXICO, INC.
     1. The name of the Corporation is Cash America of Mexico, Inc. (the
“Corporation”).
     2. The address of the registered office of the Corporation in the State of
Delaware is 615 South DuPont Highway, in the city of Dover, County of Kent. The
name of the registered agent of the Corporation at such address is Capitol
Services, Inc.
     3. The nature of the business or purposes to be conducted or promoted by
the Corporation is to engage in any lawful business, act or activity for which
corporations may be organized under the General Corporation Law of the State of
Delaware. The private property of the stockholders shall not be subject to the
payment of corporate debts to any extent whatsoever.
     4. The total number of shares of capital stock of the Corporation shall be
one thousand (1,000) shares of Common Stock, par value of one cent ($0.01) per
share.
     5. No holder of shares of stock of the Corporation shall have any
preemptive or other right, except as such rights are expressly provided by
contract, to purchase or subscribe for or receive any shares of any class, or
series thereof, of stock of the Corporation, whether now or hereafter
authorized, or any warrants, options, bonds, debentures or other securities
convertible into, exchangeable for or carrying any right to purchase any shares
of any class, or series thereof, of stock; but such additional shares of stock
and such warrants, options, bonds, debentures or other securities convertible
into, exchangeable for or carrying any right to purchase any shares of any
class, or series thereof, of stock may be issued or disposed of by the Board of
Directors to such persons, and on such terms and for such lawful consideration,
as in its discretion it shall deem advisable or as to which the Corporation
shall have by binding contract agreed.
     6. The number of directors of the Corporation shall be not less than one
(1) nor more than nine (9), the exact number to be fixed from time to time in
the manner provided by the Bylaws of the Corporation. The number of directors
constituting the initial Board of Directors of the Corporation is one (1), and
the name and address of the person who is to serve as a director until the first
annual meeting of the stockholders or until his successor is elected and
qualified is:

      Name   Address
 
   
Daniel R. Feehan
  1600 West 7th Street
 
  Fort Worth, Texas 76102

 



--------------------------------------------------------------------------------



 



Election of directors need not be by written ballot unless the Bylaws shall so
provide. No holders of Common Stock of the Corporation shall have any rights to
cumulate votes in the election of directors.
     7. Except as otherwise provided by statute, any action that may be taken at
a meeting of stockholders by a vote of the stockholders may be taken with the
written consent of stockholders owning (and by such written consent, voting) in
the aggregate not less than the minimum percentage of the total number of shares
that by statute, this Certificate of Incorporation or the Bylaws are required to
be voted with respect to such proposed corporate action; provided, however, that
the written consent of a stockholder who would not have been entitled to vote
upon the action if a meeting were held shall not be counted; and further
provided, that prompt notice shall be given to all stockholders of the taking of
such corporate action without a meeting if less than unanimous written consent
of all stockholders who would have been entitled to vote on the action if a
meeting were held is obtained.
     8. In furtherance of, and not in limitation of, the powers conferred by
statute, the Board of Directors is expressly authorized to adopt, amend or
repeal the Bylaws of the Corporation or adopt new Bylaws, without any action on
the part of the stockholders; provided, however, that no such adoption,
amendment, or repeal shall be valid with respect to Bylaw provisions that have
been adopted, amended, or repealed by the stockholders; and further provided,
that Bylaws adopted or amended by the Board of Directors and any powers thereby
conferred may be amended, altered, or repealed by the stockholders.
     9. The Corporation is to have perpetual existence.
     10. Whenever a compromise or arrangement is proposed between this
Corporation and its creditors or any class of them and/or between this
Corporation and its stockholders or any class of them, any court of equitable
jurisdiction within the State of Delaware may, on the application in a summary
way of this Corporation or of any creditor or stockholder thereof or on the
application of any receiver or receivers appointed for this Corporation under
the provisions of Section 291 of Title 8 of the Delaware Code or on the
application of trustees in dissolution or of any receiver or receivers appointed
for this Corporation under the provisions of Section 279 of Title 8 of the
Delaware Code order a meeting of the creditors or class of creditors, and/or of
the stockholders or class of stockholders of this Corporation, as the case may
be, to be summoned in such manner as the said court directs. If a majority in
number representing three-fourths in value of the creditors or class of
creditors, and/or of the stockholders or class of stockholders of this
Corporation, as the case may be, agree to any compromise or arrangement and to
any reorganization of this Corporation as a consequence of such compromise or
arrangement, the said compromise or arrangement and the said reorganization
shall, if sanctioned by the court to which the said application has been made,
be binding on all the creditors or class of creditors, and/or on all
stockholders or class of stockholders, of this Corporation, as the case may be,
and also on this Corporation.
     11. A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for such

2



--------------------------------------------------------------------------------



 



liability as is expressly not subject to limitation under the Delaware General
Corporation Law, as the same exists or may hereafter be amended to further limit
or eliminate such liability. Moreover, the Corporation shall, to the fullest
extent permitted by law, indemnify any and all officers and directors of the
Corporation, and may, to the fullest extent permitted by law or to such lesser
extent as is determined in the discretion of the Board of Directors, indemnify
any and all other persons whom it shall have power to indemnify, from and
against all expenses, liabilities or other matters arising out of their status
as such or their acts, omissions or services rendered in such capacities. The
Corporation shall have the power to purchase and maintain insurance on behalf of
any person who is or was a director, officer, employee or agent of Corporation,
or is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, against any liability asserted against him and incurred by him
in any such capacity, or arising out of his status as such, whether or not the
Corporation would have the power to indemnify him against such liability.
     12. The Corporation shall have the right, subject to any express provisions
or restrictions contained in the Certificate of Incorporation or Bylaws of the
Corporation, from time to time, to amend this Certificate of Incorporation or
any provision thereof in any manner now or hereafter provided by law, and all
rights and powers of any kind conferred upon a director or stockholder of the
Corporation by the Certificate of Incorporation or any amendment thereof are
conferred subject to such right.
     13. The name and mailing address of the incorporator of the Corporation is
J. Curtis Linscott, 1600 West 7th Street, Fort Worth, Texas 76102.
     THE UNDERSIGNED, being the incorporator hereinbefore named, for the purpose
of forming a corporation pursuant to the General Corporation Law of the State of
Delaware, does make this Certificate, hereby declaring and certifying that this
is his act and deed and the facts herein stated are true, and accordingly has
hereunto set his hand this 29th day of September, 2008

                  /s/ J. Curtis Linscott       J. Curtis Linscott         

3



--------------------------------------------------------------------------------



 



         

EXHIBIT “B”
Bylaws
of Cash America of Mexico, Inc.

 



--------------------------------------------------------------------------------



 



CASH AMERICA OF MEXICO, INC.
BYLAWS
ARTICLE 1
OFFICES
     Section 1.1. Registered Office. The registered office shall be in the City
of Dover, County of Kent, State of Delaware.
     Section 1.2. Other Offices. The corporation may also have offices at such
other places, either within or without the State of Delaware, as the board of
directors may from time to time to determine or as the business of the
corporation may require.
ARTICLE 2
MEETINGS OF STOCKHOLDERS
     Section 2.1. Place of Meetings. All meetings of the stockholders shall be
held at the office of the corporation or at such other places as may be fixed
from time to time by the board of directors, either within or without the State
of Delaware, and stated in the notice of the meeting or in a duly executed
waiver of notice thereof.
     Section 2.2. Annual Meetings. Annual meetings of stockholders, commencing
with the year 2009, shall be held at the time and place to be selected by the
board of directors. If the day is a legal holiday, then the meeting shall be
held on the next following business day. At the meeting, the stockholders shall
elect a board of directors by written ballot and transact such other business as
may properly be brought before the meeting.
     Section 2.3. Notice of Annual Meeting. Written notice of the annual meeting
stating the place, date and hour of the meeting shall be given to each
stockholder entitled to vote at such meeting not less than ten nor more than
sixty days before the date of the meeting.
     Section 2.4. Voting List. The officer who has charge of the stock ledger of
the corporation shall prepare and make, at least ten days before every meeting
of stockholders, a complete list of the stockholders entitled to vote at the
meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting, during ordinary business hours, for a period of at least
ten days prior to the meeting, either at a place within the city where the
meeting is to be held, which place shall be specified in the notice of the
meeting, or, if not so specified, at the place where the meeting is to be held.
The list shall also be produced and kept at the time and place of the meeting
during the whole time thereof, and may be inspected by any stockholder who is
present.

 



--------------------------------------------------------------------------------



 



     Section 2.5. Special Meetings. Special meetings of the stockholders, for
any purpose or purposes, unless otherwise prescribed by statute or by the
certificate of incorporation, may be called by the chairman of the board or the
president, and shall be called by the president or secretary at the request in
writing of a majority of the board of directors or the holders of ten percent or
more of the outstanding shares of stock of the corporation. Such request shall
state the purpose or purposes of the proposed meeting.
     Section 2.6. Notice of Special Meetings. Written notice of a special
meeting stating the place, date and hour of the meeting and the purpose or
purposes for which the meeting is called, shall be given not less than ten nor
more than sixty days before the date of the meeting, to each stockholder
entitled to vote at such meeting. Business transacted at any special meeting of
the stockholders shall be limited to the purposes stated in the notice.
     Section 2.7. Quorum. The holders of a majority of the stock issued and
outstanding and entitled to vote thereat, present in person or represented by
proxy, shall constitute a quorum at all meetings of the stockholders for the
transaction of business, except as otherwise provided by statute or by the
certificate of incorporation. If, however, such quorum shall not be present or
represented at any meeting of the stockholders, the stockholders entitled to
vote thereat, present in person or represented by proxy, shall have power to
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum shall be present or represented. At such adjourned
meeting at which a quorum shall be present or represented, any business may be
transacted that might have been transacted at the meeting as originally
notified. If the adjournment is for more than thirty days, or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given to each stockholder of record entitled to
vote at the meeting.
     Section 2.8. Order of Business. At each meeting of the stockholders, one of
the following persons, in the order in which they are listed (and in the absence
of the first, the next, and so on), shall serve as chairman of the meeting:
president, chairman of the board, vice presidents (in the order of their
seniority if more than one) and secretary. The order of business at each such
meeting shall be as determined by the chairman of the meeting. The chairman of
the meeting shall have the right and authority to prescribe such rules,
regulations and procedures and to do all such acts and things as are necessary
or desirable for the proper conduct of the meeting, including, without
limitation, the establishment of procedures for the maintenance of order and
safety, limitations on the time allotted to questions or comments on the affairs
of the corporation, restrictions on entry to such meeting after the time
prescribed for the commencement thereof, and the opening and closing of the
voting polls.
     Section 2.9. Majority Vote. When a quorum is present at any meeting, the
vote of the holders of a majority of the stock having voting power present in
person or represented by proxy shall decide any question brought before such
meeting, unless the question is one upon which, by express provision of the
statutes or of the certificate of incorporation, a different vote is required,
in which case such express provision shall govern and control the decision of
such question.

2



--------------------------------------------------------------------------------



 



     Section 2.10. Method of Voting. Unless otherwise provided in the
certificate of incorporation, each stockholder shall at every meeting of the
stockholders be entitled to one vote in person or by proxy for each share of the
capital stock having voting power held by such stockholder, but no proxy shall
be voted on after three years from its date, unless the proxy provides for a
longer period.
ARTICLE 3
DIRECTORS
     Section 3.1. General Powers. The business and affairs of the corporation
shall be managed by or under the direction of the board of directors, which may
exercise all such powers of the corporation and do all such lawful acts and
things as are not by law or by the certificate of incorporation of the
corporation or by these Bylaws directed or required to be exercised or done by
the stockholders.
     Section 3.2. Number of Directors. The board of directors shall have not
less than one (1) nor more than nine (9) directors. The number of directors
constituting the board shall be such number as shall be from time to time
specified by resolution of the board of directors; provided, however, no
director’s term shall be shortened by reason of a resolution reducing the number
of directors; and further provided that the number of directors constituting the
initial board of directors shall be the number specified in the certificate of
incorporation and shall remain such number unless and until changed by
resolution of the board of directors aforesaid.
     Section 3.3. Election, Qualification and Term of Office of Directors.
Directors shall be elected at each annual meeting of stockholders, to hold
office until the next annual meeting. Directors need not be stockholders unless
so required by the certificate of incorporation or these Bylaws, wherein other
qualifications for directors may be prescribed. Each director, including a
director elected to fill a vacancy, shall hold office until his successor is
elected and qualified or until his earlier death, resignation or removal.
Elections of directors need not be by written ballot.
     Section 3.4. Nominations of Directors. Nominations for the election of
directors may be made by the board of directors or by any stockholder entitled
to vote for the election of directors.
     Section 3.5. First Meetings. The first meeting of each newly elected board
of directors shall be held at such time and place as shall be fixed by the vote
of the stockholders at the annual meeting and no notice of such meeting shall be
necessary to the newly elected directors in order legally to constitute the
meeting, provided a quorum shall be present. In the event of the failure of the
stockholders to fix the time or place of such first meeting of the newly elected
board of directors, or in the event such meeting is not held at the time and
place so fixed by the stockholders, the meeting may be held at such time and
place as shall be specified in a notice given as hereinafter provided for
special

3



--------------------------------------------------------------------------------



 



meetings of the board of directors, or as shall be specified in a written waiver
signed by all of the directors.
     Section 3.6. Regular Meetings. Regular meetings of the board of directors
may be held without notice at such times and at such places as shall from time
to time be determined by the board.
     Section 3.7. Special Meetings. Special meetings of the board may be called
by the chairman of the board or the president, and shall be called by the
president or secretary on the written request of one director.
     Section 3.8. Quorum, Majority Vote. At all meetings of the board, a
majority of the entire board of directors shall constitute a quorum for the
transaction of business and the act of a majority of the directors present at
any meeting at which there is a quorum shall be the act of the board of
directors, except as may be otherwise specifically provided by statute or by the
certificate of incorporation. If a quorum shall not be present at any meeting of
the board of directors, the directors present thereat may adjourn the meeting
from time to time, without notice other than announcement at the meeting, until
a quorum shall be present.
     Section 3.9. Action Without Meeting. Unless otherwise restricted by the
certificate of incorporation or these bylaws, any action required or permitted
to be taken at any meeting of the board of directors or of any committee thereof
may be taken without a meeting, if all members of the board or committee, as the
case may be, consent thereto in writing, and the writing or writings are filed
with the minutes of the proceedings of the board or committee.
     Section 3.10. Telephone and Similar Meetings. Unless otherwise restricted
by the certificate of incorporation or these Bylaws, members of the board of
directors, or any committee designated by the board of directors, may
participate in a meeting of the board of directors, or such committee, by means
of conference telephone or similar communications equipment by means of which
all persons participating in the meeting can hear each other, and such
participation in a meeting shall constitute presence in person at the meeting.
     Section 3.11. Notice of Meetings. Notice of regular meetings of the board
of directors or of any adjourned meeting thereof need not be given. Notice of
each special meeting of the board shall be mailed to each director, addressed to
such director at such director’s residence or usual place of business, at least
two days before the day on which the meeting is to be held or shall be sent to
such director at such place by e-mail or be given personally or by telephone,
not later than the day before the meeting is to be held, but notice need not be
given to any director who shall, either before or after the meeting, submit a
signed waiver of such notice or who shall attend such meeting without
protesting, prior to or at its commencement, the lack of notice to such
director. Every such notice shall state the time and place but need not state
the purpose of the meeting.

4



--------------------------------------------------------------------------------



 



     Section 3.12. Rules and Regulations. The board of directors may adopt such
rules and regulations not inconsistent with the provisions of law, the
certificate of incorporation of the corporation or these Bylaws for the conduct
of its meetings and management of the affairs of the corporation as the board
may deem proper.
     Section 3.13. Resignations. Any director of the corporation may at any time
resign by giving written notice to the board of directors, the chairman of the
board, the president or the secretary of the corporation. Such resignation shall
take effect at the time specified therein or, if the time be not specified, upon
receipt thereof; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.
     Section 3.14. Removal of Directors. Unless otherwise restricted by statute,
by the certificate of incorporation or by these Bylaws, any director or the
entire board of directors may be removed with or without cause by the holders of
a majority of the shares then entitled to vote at an election of directors.
     Section 3.15. Vacancies. Subject to any express rights of the holders of
any class or series of stock having a preference over the common stock of the
corporation as to dividends or upon liquidation, any vacancies on the board of
directors resulting from death or resignation may be filled by the affirmative
vote of a majority of the remaining directors then in office, even though less
than a quorum of the board of directors, or by a sole remaining director, and
newly created directorships resulting from any increase in the number of
directors may be filled by the board of directors, or if not so filled, by the
stockholders at the next annual meeting thereof or at a special meeting called
for that purpose in accordance with Section 2.5 of Article II of these Bylaws.
Any vacancy on the board of directors resulting from the removal of a director,
with or without cause, shall be filled by the holders of a majority of the
shares then entitled to vote at an election of directors. Any director elected
in accordance with the two preceding sentences of this Section 3.15 shall hold
office for the remainder of the full term of the class of directors in which the
new directorship was created or the vacancy occurred and until such successor
shall have been elected and qualified.
     Section 3.16. Compensation of Directors. Unless otherwise restricted by the
certificate of incorporation or these Bylaws, the board of directors shall have
the authority to fix the compensation of directors. The directors may be paid
their expenses, if any, of attendance at each meeting of the board of directors
and may be paid a fixed sum for attendance at each meeting of the board of
directors or a stated salary as director. No such payment shall preclude any
director from serving the corporation in any other capacity and receiving
compensation therefor. Members of special or standing committees may be allowed
like compensation for attending committee meetings.

5



--------------------------------------------------------------------------------



 



ARTICLE 4
EXECUTIVE AND OTHER COMMITTEES
     Section 4.1. Executive Committee. The board of directors may, by resolution
adopted by a majority of the entire board, designate annually one or more of its
members to constitute members or alternate members of an executive committee,
which committee shall have and may exercise, between meetings of the board, all
the powers and authority of the board in the management of the business and
affairs of the corporation, including, if such committee is so empowered and
authorized by resolution adopted by a majority of the entire board, the power
and authority to declare a dividend and to authorize the issuance of stock, and
may authorize the seal of the corporation to be affixed to all papers which may
require it, except that the executive committee shall not have such power or
authority with reference to:

  (a)   amending the certificate of incorporation of the corporation;     (b)  
adopting an agreement of merger or consolidation involving the corporation;    
(c)   recommending to the stockholders the sale, lease or exchange of all or
substantially all of the property and assets of the corporation;     (d)  
recommending to the stockholders a dissolution of the corporation or a
revocation of a dissolution;     (e)   adopting, amending or repealing any
Bylaw;     (f)   filling vacancies on the board or on any committee of the
board, including the executive committee;     (g)   fixing the compensation of
directors for serving on the board or on any committee of the board, including
the executive committee; or     (h)   amending or repealing any resolution of
the board that by its terms may be amended or repealed only by the board.

     Section 4.2. Other Committees. The board of directors may, by resolution
adopted by a majority of the entire board, designate from among its members one
or more other committees, each of which shall, except as otherwise prescribed by
law, have such authority of the board as may be specified in the resolution of
the board designating such committee. A majority of all the members of such
committee may determine its action and fix the time and place of its meetings,
unless the board shall otherwise provide. The board shall have the power at any
time to change the membership of, to increase or decrease the membership of, to
fill all vacancies in and to discharge any such committee, or any member
thereof, either with or without cause.

6



--------------------------------------------------------------------------------



 



     Section 4.3. Procedure; Meetings; Quorum. Regular meetings of the executive
committee or any other committee of the board of directors, of which no notice
shall be necessary, may be held at such times and places as shall be fixed by
resolution adopted by a majority of the members thereof. Special meetings of the
executive committee or any other committee of the board shall be called at the
request of any member thereof. Notice of each special meeting of the executive
committee or any other committee of the board shall be sent by mail, e-mail or
telephone, or be delivered personally to each member thereof not later than the
day before the day on which the meeting is to be held, but notice need not be
given to any member who shall, either before or after the meeting, submit a
signed waiver of such notice or who shall attend such meeting without
protesting, prior to or at its commencement, the lack of such notice to such
member. Any special meeting of the executive committee or any other committee of
the board shall be a legal meeting without any notice thereof having been given,
if all the members thereof shall be present thereat. Notice of any adjourned
meeting of any committee of the board need not be given. The executive committee
or any other committee of the board may adopt such rules and regulations not
inconsistent with the provisions of law, the certificate of incorporation of the
corporation or these Bylaws for the conduct of its meetings as the executive
committee or such other committee of the board may deem proper. A majority of
the executive committee or any other committee of the board shall constitute a
quorum for the transaction of business at any meeting, and the vote of a
majority of the members thereof present at any meeting at which a quorum is
present shall be the act of such committee. The executive committee or any other
committee of the board of directors shall keep written minutes of its
proceedings, a copy of which is to be filed with the secretary of the
corporation, and shall report on such proceedings to the board.
ARTICLE 5
NOTICES
     Section 5.1. Method. Whenever, under the provisions of the statutes or of
the certificate of incorporation or of these Bylaws, notice is required to be
given to any director or stockholder, it shall not be construed to mean personal
notice, but such notice may be given in writing, by mail, addressed to such
director or stockholder, at his address as it appears on the records of the
corporation, with postage thereon prepaid, and such notice shall be deemed to be
given the day following the time when the same shall be deposited in the United
States mail. Notice to directors may also be given by e-mail.
     Section 5.2. Waiver. Whenever any notice is required to be given under the
provisions of the statutes or of the certificate of incorporation or of these
Bylaws, a waiver thereof in writing, signed by the person or persons entitled to
said notice, whether before or after the time stated therein, shall be deemed
equivalent thereto.

7



--------------------------------------------------------------------------------



 



ARTICLE 6
OFFICERS
     Section 6.1. Election, Qualification. The officers of the corporation shall
be chosen by the board of directors and shall be a president, one or more vice
presidents, a secretary and a treasurer. The board of directors may also choose
a chairman of the board, one or more assistant secretaries and assistant
treasurers and such other officers and agents as it shall deem necessary. Any
number of offices may be held by the same person, unless the certificate of
incorporation or these Bylaws otherwise provide.
     Section 6.2. Salary. The salaries of all officers and agents of the
corporation shall be fixed by the board of directors.
     Section 6.3. Term, Removal. The officers of the corporation shall hold
office until their successors are chosen and qualify. Any officer elected or
appointed by the board of directors may be removed at any time by the
affirmative vote of a majority of the board of directors. Any vacancy occurring
in any office of the corporation shall be filled by the board of directors.
     Section 6.4. Resignation. Subject at all times to the right of removal as
provided in Section 6.3 of this Article 6, any officer may resign at any time by
giving notice to the board of directors, the president or the secretary of the
corporation. Any such resignation shall take effect at the date of receipt of
such notice or at any later date specified therein; provided that the president
or, in the event of the resignation of the president, the board of directors may
designate an effective date for such resignation which is earlier than the date
specified in such notice but which is not earlier than the date of receipt of
such notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.
     Section 6.5. Vacancies. A vacancy in any office because of death,
resignation, removal or any other cause may be filled for the unexpired portion
of the term in the manner prescribed in these Bylaws for election to such
office.
     Section 6.6. Chairman of the Board. The chairman of the board shall, if
there be such an officer, preside at meetings of the board of directors and, if
present, and in the absence of the president, preside at meetings of the
stockholders. The chairman of the board shall counsel with and advise the
president and perform such other duties as the president or the board or the
executive committee may from time to time determine. Except as otherwise
provided by resolution of the board, the chairman of the board shall be
ex-officio a member of all committees of the board. The chairman of the board
may sign and execute in the name of the corporation deeds, mortgages, bonds,
contracts or other instruments authorized by the board or any committee thereof
empowered to authorize the same.

8



--------------------------------------------------------------------------------



 



     Section 6.7. President. The president shall be the chief executive officer
of the corporation, shall preside at all meetings of the stockholders and (in
the absence of the chairman of the board) the board of directors, shall have
general and active management of the business of the corporation and shall see
that all orders and resolutions of the board of directors are carried into
effect. He shall execute bonds, mortgages and other contracts requiring a seal,
under the seal of the corporation, except where required or permitted by law to
be otherwise signed and executed and except where the signing and execution
thereof shall be expressly delegated by the board of directors to some other
officer or agent of the corporation.
     Section 6.8. Vice Presidents. In the absence of the president and the
chairman of the board or in the event of their inability or refusal to act, the
vice president (or if there shall be more than one vice president, the vice
presidents in the order designated by the directors, or in the absence of any
designation, then in the order of their election) shall perform the duties of
the president, and when so acting, shall have all the powers of and be subject
to all the restrictions upon the president. The vice presidents shall perform
such other duties and have such other powers as the board of directors may from
time to time prescribe.
     Section 6.9. Secretary. The secretary shall attend all meetings of the
board of directors and of the stockholders, shall record all the proceedings of
the meetings of the stockholders and of the board of directors in a book to be
kept for that purpose, and shall perform like duties for the other committees
designated by the board of directors when required. He shall give, or cause to
be given, notice of all meetings of the stockholders and special meetings of the
board of directors, and shall perform such other duties as may be prescribed by
the board of directors or president, under whose supervision he shall be. He
shall have custody of the corporate seal of the corporation and he, or an
assistant secretary, shall have authority to affix the same to any instrument
requiring it. When so affixed, the corporate seal may be attested by his
signature or by the signature of such assistant secretary. The board of
directors may give general authority to any other officer to affix the seal of
the corporation and to attest the affixing by his signature.
     Section 6.10. Assistant Secretary. The assistant secretary, if any (or if
there shall be more than one, the assistant secretaries in the order determined
by the board of directors, or in the absence of any such determination, then in
the order of their election) shall, in the absence of the secretary or in the
event of his inability or refusal to act, perform the duties and exercise the
powers of the secretary and shall perform such other duties and have such other
powers as the board of directors may from time to time prescribe.
     Section 6.11. Treasurer. The treasurer shall have the custody of the
corporate funds and securities and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the corporation and shall
deposit all moneys and other valuable effects in the name and to the credit of
the corporation in such depositories as may be designated by the board of
directors. He shall disburse the funds of the corporation as may be ordered by
the board of directors, taking proper vouchers for such disbursements, and shall
render to the president and the board of directors, at its regular meetings, or
when the board of directors so requires, an account of all his transactions as
treasurer and of the financial

9



--------------------------------------------------------------------------------



 



condition of the corporation. If required by the board of directors, he shall
give the corporation a bond in such sum and with such surety or sureties as
shall be satisfactory to the board of directors for the faithful performance of
the duties of his office and for the restoration to the corporation, in case of
his death, resignation, retirement or removal from office, of all books, papers,
vouchers, money and other property of whatever kind in his possession or under
his control belonging to the corporation.
     Section 6.12. Assistant Treasurer. The assistant treasurer, if any (or if
there shall be more than one, the assistant treasurers in the order determined
by the board of directors, or in the absence of no such determination, then in
the order of their election), shall, in the absence of the treasurer or in the
event of his inability or refusal to act, perform the duties and exercise the
powers of the treasurer and shall perform such other duties and have such other
powers as the board of directors may from time to time prescribe.
ARTICLE 7
CERTIFICATES OF STOCK
     Section 7.1. Certificates. Every holder of stock in the corporation shall
be entitled to have a certificate signed by, or in the name of the corporation
by, the chairman or vice chairman of the board of directors, or the president or
a vice president and the treasurer or an assistant treasurer, or the secretary
or an assistant secretary of the corporation, certifying the number of shares
owned by him in the corporation.
     Section 7.2. Facsimile Signatures. Any or all of the signatures on the
certificate may be facsimile. In case any officer, transfer agent or registrar
who has signed or whose facsimile signature has been placed upon a certificate
shall have ceased to be such officer, transfer agent or registrar before such
certificate is issued, it may be issued by the corporation with the same effect
as if he were such officer, transfer agent or registrar at the date of issue.
     Section 7.3. Lost Certificates. The board of directors may direct a new
certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the corporation alleged to have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen or destroyed. When
authorizing such issue of a new certificate or certificates, the board of
directors may, in its discretion and as a condition precedent to the issuance
thereof, require the owner of such lost, stolen or destroyed certificate or
certificates, or his legal representative, to advertise the same in such manner
as it shall require and/or to give the corporation a bond in such sum as it may
direct as indemnity against any claim that may be made against the corporation
with respect to the certificate alleged to have been lost, stolen or destroyed.
     Section 7.4. Transfers of Stock. Upon surrender to the corporation or the
transfer agent of the corporation of a certificate for shares duly endorsed or
accompanied by proper evidence of succession, assignment or authority to
transfer, it shall be the duty of the

10



--------------------------------------------------------------------------------



 



corporation to issue a new certificate to the person entitled thereto, cancel
the old certificate and record the transaction upon its books.
     Section 7.5. Fixing Record Date. In order that the corporation may
determine the stockholders entitled to notice of or to vote at any meeting of
stockholders or any adjournment thereof, or to express consent to corporate
action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the board of directors may fix, in
advance, a record date, which shall not be more than sixty nor less than ten
days before the date of such meeting, nor more than sixty days prior to any
other action. A determination of stockholders of record entitled to notice of or
to vote at a meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that the board of directors may fix a new record
date for the adjourned meeting.
     Section 7.6. Registered Stockholders. The corporation shall be entitled to
recognize the exclusive right of a person registered on its books as the owner
of shares to receive dividends, and to vote as such owner, and to hold liable
for calls and assessments a person registered on its books as the owner of
shares, and shall not be bound to recognize any equitable or other claim to or
interest in such share or shares on the part of any other person, whether or not
it shall have express or other notice thereof, except as otherwise provided by
the laws of Delaware.
ARTICLE 8
AFFILIATED TRANSACTIONS
     Section 8.1. Validity. Except as otherwise provided for in the certificate
of incorporation and except as otherwise provided in this Bylaw, if Section 8.2
is satisfied, no contract or transaction between the corporation and any of its
directors, officers or security holders, or any corporation, partnership,
association or other organization in which any of such directors, officers or
security holders are directly or indirectly financially interested, shall be
void or voidable solely because of this relationship, or solely because of the
presence of the director, officer or security holder at the meeting authorizing
the contract or transaction, or solely because of his or their participation in
the authorization of such contract or transaction or vote at the meeting
therefor, whether or not such participation or vote was necessary for the
authorization of such contract or transaction.
     Section 8.2. Disclosure, Approval; Fairness. Section 8.1 shall apply only
if:

  (a)   the material facts as to the relationship or interest and as to the
contract or transaction are disclosed or are known:

  (i)   to the board of directors (or committee thereof) and it nevertheless in
good faith authorizes or ratifies the contract or transaction by a majority of
the directors present, each such

11



--------------------------------------------------------------------------------



 



      interested director to be counted in determining whether a quorum is
present but not in calculating the majority necessary to carry the vote; or

  (ii)   to the stockholders and they nevertheless authorize or ratify the
contract or transaction by a majority of the shares present at a meeting
considering such contract or transaction, each such interested person
(stockholder) to be counted in determining whether a quorum is present and for
voting purposes; or

  (b)   the contract or transaction is fair to the corporation as of the time it
is authorized or ratified by the board of directors (or committee thereof) or
the stockholders.

     Section 8.3 Nonexclusive. This provision shall not be construed to
invalidate a contract or transaction that would be valid in the absence of this
provision.
ARTICLE 9
GENERAL PROVISIONS
     Section 9.1. Dividends. Dividends upon the capital stock of the
corporation, subject to the provisions of the certificate of incorporation, if
any, may be declared by the board of directors at any regular or special
meeting, pursuant to law. Dividends may be paid in cash, in property, or in
shares of the capital stock, subject to the provisions of the certificate of
incorporation.
     Section 9.2. Reserves. Before payment of any dividend, there may be set
aside out of any funds of the corporation available for dividends such sum or
sums as the directors from time to time, in their absolute discretion, think
proper as a reserve or reserves to meet contingencies, or for equalizing
dividends, or for repairing or maintaining any property of the corporation, or
for such other purpose as the directors shall think conducive to the interest of
the corporation, and the directors may modify or abolish any such reserve in the
manner in which it was created.
     Section 9.3. Annual Statement. The board of directors shall present at each
annual meeting, and at any special meeting of the stockholders when called for
by majority vote of the stockholders, a full and clear statement of the business
and condition of the corporation.
     Section 9.4. Checks. All checks or demands for money and notes of the
corporation shall be signed by such officer or officers or such other person or
persons as the board of directors may from time to time designate.
     Section 9.5. Fiscal Year. The fiscal year of the corporation shall be fixed
by resolution of the board of directors.

12



--------------------------------------------------------------------------------



 



     Section 9.6. Seal. The corporate seal shall have inscribed thereon the name
of the corporation, the year of its organization and the words “Corporate Seal,
Delaware.” The seal may be used by causing it or a facsimile thereof to be
impressed, affixed or reproduced or otherwise.
ARTICLE 10
AMENDMENTS
     Section 10.1. Amendments. These Bylaws may be altered, amended or repealed
or new Bylaws may be adopted by a majority of the entire board of directors in
accordance with the terms and conditions of the certificate of incorporation.
[EFFECTIVE: September 30, 2008]

13